In a proceeding pursuant to CPLR 7503 to stay arbitration with respect to a shareholders’ agreement, the petitioner appeals from an order of the Supreme Court, Suffolk County (Lama, J.), dated January 16, 1986, which denied his application to stay arbitration and directed the parties to proceed to arbitration or to otherwise agree upon a purchase price for certain shares of stock owned by the petitioner.
Ordered that the order is reversed, without costs or disbursements, and the application to stay arbitration is granted.
The parties, who were the sole shareholders of J.E.F. Deli Corp., entered into a shareholders’ agreement whereby they agreed, inter alia, that no shareholder would sell his stock without first offering the corporation, and then the other stockholders, an opportunity to buy his stock at a price to be determined through arbitration, unless the parties otherwise agreed to a price at the time of the transfer. The petitioner made no offer to the corporation. We, therefore, cannot agree with Special Term that all conditions precedent to arbitration have been fulfilled (see, Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 7-8). Mangano, J. P., Thompson, Kunzeman and Harwood, JJ., concur.